*831SENTENCIA
En el caso de autos el Tribunal de Circuito de Apelacio-nes denegó por falta de jurisdicción el auto de revisión que se había presentado allí. Fundamentó su determinación en que la peticionaria no había incluido dos (2) documentos en el apéndice de su recurso.
La peticionaria acudió ante este Tribunal para impug-nar el dictamen del foro apelativo, por entender que los dos (2) documentos en cuestión no eran de ningún modo nece-sarios para que el foro apelativo atendiese el recurso pre-sentado ante él.
El 12 de enero de 2001 expedimos el recurso de certio-rari solicitado por la peticionaria.
Habiendo examinado el recurso referido, el Tribunal se encuentra igualmente dividido sobre los méritos del recurso. Los Jueces Asociados Señores Rebollo López, Her-nández Denton y Rivera Pérez votaron para denegar el recurso. El Juez Presidente Señor Andréu García, la Jueza Asociada Señora Naveira de Rodón y el Juez Asociado Se-ñor Fuster Berlingeri votaron para expedir. Por ende, a la luz de lo dispuesto por la Regla 4(a) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, se dicta sentencia y se confirma la decisión del Tribunal de Circuito de Apelaciones.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita, a la cual se unieron el Juez Presidente Señor Andréu García y la Jueza Asociada Señora Naveira de Rodón. El Juez Asociado Se-ñor Corrada Del Río se inhibió.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo